Citation Nr: 0422319	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a jaw fracture.  

2.  Entitlement to service connection for hernias.  

3.  Entitlement to an increased disability evaluation for 
residuals of a right forearm injury, initially assigned a 10 
percent evaluation.  

4.  Entitlement to an increased disability evaluation for 
resolved duodenal ulcer, initially assigned a 10 percent 
evaluation effective January 8, 1996, and currently assigned 
a noncompensable evaluation effective August 27, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1972 to 
September 1976.  He also had subsequent unverified service 
with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The case 
was then transferred to the RO at Jackson, Mississippi, which 
confirmed and continued the adjudications made by the RO in 
Waco.  In these determinations, the ROs inter alia denied 
service connection for a low back disorder and for hernias, 
denied an application to reopen a previously denied claim of 
service connection for residuals of a jaw fracture, and 
denied benefits pursuant to 38 U.S.C.A. § 1151 for a duodenal 
ulcer claimed as the residual of VA medical treatment.  

The appellant disagreed and perfected an appeal.  By a 
September 1998 decision, the Board denied the claims of 
service connection for a low back disorder and for hernias, 
denied the application to reopen the previously denied claim 
of service connection for residuals of a jaw fracture, and 
denied benefits pursuant to 38 U.S.C.A. § 1151 for a duodenal 
ulcer resulting from VA medical treatment.  

The appellant sought review before the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum 
decision, the Court affirmed the Board's denial of service 
connection for a low back disorder, and vacated the Board's 
findings and conclusions regarding the hernias, jaw fracture, 
and section 1151 claims.  The Board, in December 2000, 
remanded these claims to the RO for further evidentiary 
development.  

In its readjudication, the RO continued the denial of the 
application to reopen the previously denied claim of service 
connection for residuals of a jaw fracture, and the denial of 
service connection for hernias.  These issues have been 
returned to the Board for appellate review, as listed on the 
title page of this decision.  

By a June 2003 decision, the RO granted compensation benefits 
pursuant to section 1151 for resolved duodenal ulcer, and 
assigned a 10 percent evaluation effective January 8, 1996, 
and a noncompensable evaluation effective August 27, 1997.  
The grant of service connection represents a complete grant 
of that benefit sought on appeal.  Thus, the Board does not 
have jurisdiction over that issue.  See Grantham v. Brown , 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess 
jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  
However, in August 2003, the appellant expressed disagreement 
with the evaluation assigned to the disability.  He 
subsequently perfected an appeal as to this increased-rating 
issue, over which the Board has jurisdiction as listed on the 
title page of this decision.  

While the RO readjudicated these claims, it issued a 
September 2002 rating decision granting service connection 
for residuals of a right forearm injury, with a 10 percent 
evaluation assigned effective April 24, 2000.  The appellant 
disagreed with the evaluation assigned and perfected an 
appeal as to that issue, which is listed on the title page 
for appellate review.  

As a final procedural note, the appellant requested a hearing 
before a Veterans Law Judge in his February 1997 substantive 
appeal.  By a March 1998 statement, he withdrew his request 
for a hearing.  




FINDINGS OF FACT

1.  In November 1993, the RO denied the appellant's claim of 
entitlement to service connection for the residuals of a jaw 
fracture.  

2.  Additional evidence submitted since November 1993 fails 
to show that a jaw fracture was incurred in service.  

3.  The appellant did not incur an injury of the hernia in 
service; nor, if there were such an injury, is there a 
relationship between any current residuals of hernias and 
active service.  

4.  Residuals of the right forearm injury are manifested by 
superficial scars that are painful on examination and without 
functional impairment.  

5.  Duodenal ulcer disease is manifested by mild impairment 
through August 26, 1997, with findings from August 27, 1997, 
showing history of ulcer disease without active symptoms.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a jaw fracture is new 
but is not material, and the November 1993 decision of the RO 
is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5107 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (2001 and 2003).  

2.  Hernias were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  

3.  The criteria for an increased disability evaluation for 
residuals of a right forearm injury, initially assigned a 10 
percent evaluation, is are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.71a, Diagnostic 
Codes 5205 to 5215 (2003).  

4.  The criteria for an increased disability evaluation for 
resolved duodenal ulcer, initially assigned a 10 percent 
evaluation effective January 8, 1996, and currently assigned 
a noncompensable evaluation effective August 27, 1997, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.114, Diagnostic Code 7305 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.  Section 5103(a), as amended by the VCAA, applies to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA).  

The appellant's initial claim involved in this case was 
received in March 1996, and there is no issue as to provision 
of a form or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of  Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim in 1996, the RO sent 
letters to the appellant in January 1997, February 1997, 
March 1997, and September 1997, which informed him of 
upcoming VA examinations, a hearing (conducted in April 
1997), the types of evidence that would serve to reopen 
previously denied claims, and VA's efforts to obtain records 
from a specified private medical facility.  The RO also sent 
the appellant a statement of the case in February 1997 and a 
supplemental statement of the case in December 1997 informing 
him of the evidence considered, the legal criteria 
applicable, and the analysis of the claims, including 
identification of elements for which evidence was deficient.  

After the Board's denial of the claims in its September 1998 
decision and the Court's memorandum decision in July 2000, 
the Board remanded the case in December 2000.  Pursuant to 
the remand directives, the RO sent the appellant a letter in 
October 2001 notifying him of the VCAA, of the evidence 
needed to substantiate the claims, the information and 
evidence of record, and what action VA would undertake on his 
behalf.  By letters dated in February 2002, September 2003, 
and January 2004, the RO told the appellant of a scheduled 
hearing (which he later canceled), of scheduled VA 
examinations, of the types of evidence needed to support 
reopening of a claim, service connection, and the rating of 
the ulcer and right forearm disabilities.  The RO also sent 
him supplemental statements of the case in May 2003, 
September 2003, November 2003, and April 2004, informing him, 
with respect to each claim at issue, of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claims, including identification of elements for which 
evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1996, the 
RO notified him of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claims.  See Pelegrini II , No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA' s or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical records, VA clinical records, 
relevant private medical records, submissions from the 
appellant, and documentation of efforts to obtain evidence 
from health care sources identified by the appellant.  The 
appellant has not identified any additional VA or private 
treatment records with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes reports of VA examinations in 
July 2002, November 2002, April 2003, and October 2003.  
There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Application to Reopen Jaw Fracture Claim

Rating decisions are final when the RO notifies the appellant 
of the determination by letter, unless she files a notice of 
disagreement within one year of the date of that letter.  
Final rating decisions may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence was changed.  See 38 C.F.R. § 
3.156(a) (2003).  However, as noted above, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen, filed in 1996, preceded August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the March 1993 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

The evidence of record at the time of the November 1993 
rating decision included the service medical records, which 
were completely silent as to any complaints of or treatment 
for a jaw fracture.  The entrance examination of July 1972 
and the separation examination of September 1976 were normal.  
National Guard records, including examinations performed in 
November 1982, and August and September 1989, contained no 
references to a previous fracture of the jaw.  VA dental 
examination in June 1993 indicated the appellant reported a 
fracture of the mandible in the 1980's in a motor vehicle 
accident.  He stated he did not know how this was treated.  
His chief complaints were of bleeding gums and painful teeth.  
The objective examination noted that the maximum vertical 
opening was 60 millimeters (mm).  There were no limitations 
on mandibular movements.  He had eight to 10 bleeding pockets 
around many teeth and there was vertical and horizontal 
mobility of the molars.  The diagnoses were chronic advanced 
periodontitis; dental caries; and status post fractured jaw, 
by history.  

Based on this evidence, the RO in its November 1993 rating 
decision denied service connection for residuals of a 
fractured jaw, as there was no evidence of a chronic residual 
disability.  The RO notified the appellant of this 
determination in a November 22, 1993, letter.  Though the 
appellant expressed timely disagreement with this decision in 
November 1994, and though the RO issued a statement of the 
case in May 1995, he filed an untimely substantive appeal in 
January 1996.  See 38 C.F.R. §§ 20.200, 20.302 (1995) 
(specifying the time limits on perfecting an appeal).  The 
November 1993 rating decision thus became final.  

Evidence submitted since November 1993 included additional 
National Guard dental records, which noted a crossbite on the 
right side.  There was no mention of a jaw fracture.  
Outpatient treatment records developed between March 1992 and 
July 1994 indicated that he had periodontitis and a posterior 
crossbite.  An April 1997 examination noted a periodontal 
abscess.  The appellant also testified at a personal hearing 
in April 1997.  He stated that he was riding in a jeep that 
had a tire blow out; as a consequence, he reported that he 
been thrown through the windshield, suffering a jaw fracture.  
He stated that he was treated with a wrap and was released 
the same day.  He indicated that this accident had occurred 
in 1973 or 1974.  He stated that now his teeth come down at 
an angle.  Also of record are multiple copies of documents 
previously of record and considered by the RO in November 
1993, much of which is immaterial to the jaw-fracture claim 
(these records instead deal with other claims at issue).  The 
record also includes various VA and private medical records 
provided by the appellant, or obtained by VA, which do not 
refer to the claimed jaw fracture.  

The additional evidence received into the record since 
November 1993 that is new is not material and does not 
justify reopening of the previously denied claim.  "New" 
evidence means more than evidence which was not previously 
physically of record.  To be "new" the additional evidence 
must be more than merely cumulative. Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The evidence in this case, to include 
additional National Guard records and his personal hearing 
testimony, is new in that the appellant testified he was in a 
jeep accident in 1973 or 1974.  The appellant, as a layperson 
without medical expertise, is qualified to testify as to an 
event within that competence, such as his involvement in an 
accident.  However, he is not qualified to offer conclusive 
testimony he suffered a fractured jaw in that accident, a 
judgment requiring medical expertise and medical evidence.  
On this point, none of the additional evidence offered since 
November 1993 indicates that the appellant suffered a jaw 
fracture in the in-service accident, or indicates he has any 
residuals of a fractured jaw.  Thus, though some of the 
additional evidence is new, it is not material, for it does 
not bear directly and substantially upon the specific matter 
under consideration (the presence of residuals of a jaw 
fracture).  38 C.F.R. § 3.156 (2001).  The additional 
evidence does not include objective proof of a fractured jaw 
in service.  The additional evidence is therefore new, but 
not material to the claim, and thereby does not warrant 
reopening of the previously denied claim.  The appellant's 
application to reopen is denied.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

III.  Service Connection for Hernias

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The record shows that the appellant underwent hernia repair 
in 1981.  A December 1981 report from his employer indicated 
the appellant developed a hernia after heavy lifting at work 
in October 1981.  He underwent surgical repairs of umbilical 
and ventral hernias in December 1981.  In a January 1985 
statement, a private physician reported the appellant was 
initially evaluated in May 1982 for complaints of abdominal 
pain.  He was noted to have had an abdominal wall hernia 
repaired in 1981.  Since then, he reported recurrent 
abdominal pain made worse with lifting heavy objects.  At 
present, there appears to be no residuals of the hernia 
repair, though the evidence indicates the appellant complains 
of pain at the repair site.  VA treatment records dated from 
June 1993 to March 1994 noted the appellant's complaints of 
soreness at the umbilical hernia's surgical site.  His 
abdomen was protuberant with healed scars.  However, there 
was no evidence of any hernia.  VA examination in April 2003 
revealed a well-healed epigastric transverse incision and no 
palpable evidence of recurrent hernia.  

Even if the evidence cited in the paragraph above were 
construed as a current disability - as asymptomatic residuals 
of a hernia repair - the evidence must show a medical nexus 
between residuals of the hernia and a disease or injury in 
service.  The service medical records revealed no complaints 
of or treatment for hernias in service.  The entrance 
examination of July 1972 and the separation examination of 
September 1976 were silent as to any such complaints or 
treatment.  
The appellant's National Guard records included examinations 
conducted in November 1982, August 1989 and September 1989, 
the latter of which noted two horizontal 10 centimeter (cm) 
incised wound scars above the umbilicus.  

The appellant testified at a personal hearing in April 1997 
that he had developed a hernia during active duty in Cuba 
following heavy lifting, though the service medical records 
cited above do not reveal any such injury.  Moreover, the 
VA examination in April 2003 provides medical support for the 
conclusion that any current residuals are not related to the 
appellant's service.  The examiner noted the history of  
umbilical hernia and epigastric hernia repair in 1981, with 
the appellant's complaints of intermittent vague pain around 
the umbilicus in the area of his previous repair.  There was 
no history of bulges or other symptoms that would suggest 
recurrence in that area.  Examination revealed a well-healed 
epigastric transverse incision and no palpable evidence of 
recurrent hernia.  The examiner opined it was "extremely 
unlikely that these hernias were in any way related to [the 
appellant's] active duty service and almost certainly were 
congenital in origin."  

The objective evidence reveals that the veteran underwent 
hernia repairs in December 1981, after suffering an injury at 
work in October 1981.  There is no evidence that these 
hernias have recurred, no evidence to support the appellant's 
assertion of an injury in service, and no evidence 
contradicting the April 2003 examiner's opinion that any 
current residuals are not related to service.  In light of 
the evidence and based on this analysis, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hernias.  

IV.  Increased Rating Claims

A.  Generally Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2003).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

B.  Residuals of a Right Forearm Injury

VA examination was conducted in July 2002 with the claims 
file available to the examiner for review.  That review 
showed the in-service history of surgical rescission of a 
mass from the right forearm region in 1975; a pathology 
report indicated the mass was compatible with a progressive, 
degenerative, and reparative fibrotic process.  Discharge 
examinations in 1976 revealed the appellant to be in good 
health with a one-and-one-half inch scar over the back of the 
right arm.  

It was noted that the appellant complained of pain over the 
area and of numbness and tingling of the right forearm and 
hand, though he had satisfactory functional use (despite 
using the left hand more than his dominant right hand).  
Examination revealed a focal area of swelling on the dorsal 
radial aspect of the proximal forearm region, a well-healed 
three-cm scar over the area.  The mass was somewhat tender 
and measured 3.5 cm by 4 cm (or 14 sq cm).  The scar was 
nonadherent to the underlying structures.  Both elbows lacked 
five degrees from terminal extension, had 140 degrees of 
flexion, and had full supination and pronation.  Both wrists 
had 70 degrees of dorsiflexion and 55 degrees of palmer 
flexion.  He made a good fist in both hands and could appose 
thumb to remaining fingertips satisfactorily.  Grip strength 
was in the order of 4/5 on the right, compared with 5/5 on 
the left; otherwise, no focal strength deficits were noted in 
the upper extremities.  Reflexes and sensation were intact in 
the upper extremities.  An x-ray study of the right forearm 
was normal.  

The impression was an old injury of the right forearm - 
postoperative times two including excisional biopsy of a mass 
describing a progressive, degenerative, and reparative 
fibrotic process.  No myositis ossificans were present.  As 
for functional loss, there was no pain on motion at this 
time.  Per the appellant's history, he had increased pain 
with use and this could further limit function.  

The appellant seeks an increase in the rating of service-
connected residuals of a right forearm injury, with an 
initial 10 percent evaluation assigned effective April 24, 
2000.  The disability is rated based on the criteria of 
Diagnostic Code 7804 for superficial scars painful on 
examination.  38 C.F.R. § 4.118 (2003).  The appellant filed 
his claim in September 2002, just after VA amended its 
regulations governing evaluation of skin disabilities.  See 
67 Fed. Reg. 49590 (July 31, 2002) (regulations effective 
August 30, 2002).  

Under the revised regulations, residual scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 
7801 to 7805.  The criteria of Diagnostic Code 7801 pertains 
to scars, other than head, face, or neck, that are deep or 
that cause limited motion, with a minimal rating of 10 
percent assigned for areas of 39 sq cm or more.  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118 (2003).  The VA examination in July 2002 
indicated that the scar measured 14 sq cm, was not deep, and 
did not adhere to the underlying structures of the right 
forearm.  Therefore, a compensable rating of the scar under 
this criteria is in appropriate.  

The criteria of Diagnostic Code 7802 pertains to scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, with a minimal 10 percent 
evaluation assigned for an area or areas of 929 sq. cm. or 
greater.  38 C.F.R. § 4.118 (2003).  Again, the scar measured 
on examination at 14 sq cm, far less than the area required 
for a compensable evaluation under this criteria.  

The criteria of Diagnostic Code 7803 pertains to scars, 
superficial, unstable warrant a 10 percent rating.  An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118 (2003).  There is no indication from 
the examination report that there is frequent loss of 
skin over the scar, and thus evaluation of the 
disability using this criteria is not appropriate.  

Diagnostic Code 7804 pertains to superficial scars that 
are painful on examination, which warrant a 10 percent 
rating.  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10-percent evaluation 
will be assigned for a scar on the tip of a finger or 
toe even though amputation of the part would not warrant 
a compensable evaluation. (See 38 C.F.R. § 4.68 on the 
amputation rule.)  38 C.F.R. § 4.118 (2003).  In this 
case, the scar described in the examination report is 
superficial and the appellant described pain in the 
right forearm, which he related to the scar.  The 
currently assigned 10 percent evaluation is supported 
under this criteria.  Further compensation for 
functional loss due to pain on use is not warranted 
here, though, for the examination report indicated that 
the appellant reported satisfactory functional use 
despite using the left hand more than his dominant right 
hand.  

The criteria of Diagnostic Code 7805 pertain to other scars 
that are to be rated on the basis of limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2003).  Limitation 
of the part affected, with respect to the right forearm, 
translates into limitation of either the right elbow or the 
right wrist.  There is no indication of ankylosis of the 
elbow, and thus Diagnostic Code 5205 is inapplicable.  There 
was no limitation of flexion noted in the examination report 
that would support a rating under Diagnostic Codes 5206 and 
5208, and though right elbow extension was limited by five 
degrees in the examination report, that is far from the 
criteria for a compensable evaluation under Diagnostic Codes 
5207 and 5208 .  Nor did the examination report show any 
indication of impairment of the flail joint, radius, ulna, or 
supination or pronation that would support consideration of 
Diagnostic Codes 5209, 5210, 5211, 5212, or 5213.  As for any 
impairment of the wrist from the residual scarring, there is 
no indication of wrist ankylosis or limited motion warranting 
consideration of Diagnostic Codes 5214 and 5215.  

It is, therefore, the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for scarring that is a residual of a right forearm injury.  

C.  Duodenal Ulcer

By a June 2003 rating decision, the RO established service 
connection for duodenal ulcer.  The appellant seeks an 
evaluation in excess of the established 10 percent rating 
from January 8, 1996, to August 26, 1997, and a compensable 
evaluation for the disability from August 27, 1997.  The 
disability is rated based on the criteria of Diagnostic Code 
7305 for duodenal ulcer.  

60 percent:  Severe; pain only partially relieved 
by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive 
of definite impairment of health.  

40 percent:  Moderately severe; less than severe 
but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year.  

20 percent:  Moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate 
manifestations.

10 percent:  Mild; with recurring symptoms once or 
twice yearly.  

38 C.F.R. § 4.114 (2003).  

The appellant filed his claim in January 1996 alleging 
development of an ulcer as a direct result of ingesting 
Ibuprofen given to him by VA for the treatment of his 
complaints of low back pain.  VA treatment records from June 
1993 to March 1994 showed complaints of low back pain and 
abdominal pain since a past herniorrhaphy, with the use of 
two 200-milligram (mg) tablets of Ibuprofen three times per 
day as needed.  He was advised to continue using this 
medication, but was told to take it with food.  In June 1993, 
he was admitted to a VA facility.  An upper gastrointestinal 
series revealed gastritis, a duodenal ulcer, and a possible 
gastric ulcer.  VA examination in November 2002 reported a 
relationship between the use of Ibuprofen and the duodenal 
ulcer.  Based on this medical opinion, the RO granted service 
connection pursuant to 38 U.S.C.A. § 1151 as a residual of 
VA treatment.  

VA treatment records in April 1996 noted a history of 
duodenal ulcer and healed gastritis.  The examiner noted the 
appellant's claimants of gas and bloating after eating with 
very little heartburn.  VA treatment records in January 1997 
showed the appellant doing fairly well with some burning in 
his stomach in the early morning.  VA treatment records dated 
August 27, 1997, indicate the appellant had no complaints 
regarding the stomach; the assessment was history of ulcer 
disease.  VA treatment records in March 1998, February 1999, 
and August 2000, revealed history of ulcer disease, though no 
active symptoms of such a disease.  VA examination in 
November 2002 indicated that the appellant was free of any 
active ulcer disease and had no complaints of ulcer symptoms.  
These findings corresponded with an upper gastrointestinal 
series, which showed no signs of active ulcer disease.  VA 
treatment records in February 2004 revealed history of ulcer 
disease, though no active symptoms of such a disease.  

Through the VA treatment record of August 27, 1997, the 
evidence showed complaints by the appellant and findings by 
examiners of active ulcer disease.  The appellant complained 
of gas and bloating after eating, some heartburn, and some 
burning in his stomach in the early morning.  These findings 
correspond to mild impairment resulting from the ulcer 
disease, with recurring symptoms once or twice yearly.  They 
do not indicate moderate impairment, or episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, that might support the next higher evaluation of 20 
percent during this period.  
	
The VA treatment record of August 27, 1997, revealed no 
complaints regarding the ulcer and an assessment of only a 
history of ulcer disease.  Thereafter, the VA treatment 
records in March 1998, February 1999, August 2000, and 
February 2004 revealed history of ulcer disease without 
active symptoms.  The asymptomatic nature of the ulcer 
disease was confirmed by VA examination in November 2002, 
which included an upper gastrointestinal series showing no 
signs of active ulcer disease, and wherein the appellant 
reported he was free of any active ulcer disease and had no 
complaints of ulcer symptoms.  These findings do not 
correspond to a finding of mild impairment or of recurring 
symptoms once or twice yearly that would support a 
compensable evaluation from August 27, 1997.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an initial 
evaluation for resolved duodenal ulcer in excess of 10 
percent evaluation effective January 8, 1996, and that the 
preponderance of the evidence is against a compensable 
evaluation effective from August 27, 1997.  


ORDER

The application to reopen a previously denied claim of 
service connection for a jaw fracture is denied.  

Service connection for hernias is denied.  

An evaluation in excess of 10 percent for residuals of a 
right forearm injury is denied.  

An initial evaluation for resolved duodenal ulcer in excess 
of 10 percent evaluation effective from January 8, 1996, and 
a compensable evaluation effective from August 27, 1997, is 
denied.  



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



